Respondents petition for rehearing. It is claimed that this court misstated the record when saying: "and respondents practically concede that the special finding that Olson was damaged in the sum of $1,700 by the misrepresentations respecting the real estate is sustained by the evidence." We did not mean that in the trial respondents made any such concession. But by the motion for judgment notwithstanding the verdicts respondents so conceded, and the court below acted thereon, for their motion was predicated upon the proposition that the $1,700 awarded as damages for misrepresentations of the real estate should be applied upon the amount past due on the contract of purchase. The judgment appealed from so undertook to apply the damages. For reasons stated in the opinion, this could not be done upon the record before us.
Rehearing is denied. *Page 285